Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145693                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  BRADLEY W. HOPP,                                                                                                    Justices
           Claimant-Appellant,
  v                                                                 SC: 145693
                                                                    COA: 307119
                                                                    Macomb CC: 2011-002111-AE
  PALACE SPORTS & ENTERTAINMENT,
           Employer-Appellee,
  and
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS, UNEMPLOYMENT
  INSURANCE AGENCY,
             Agency-Appellee.
  _________________________________________/

          On order of the Court, the application for leave to appeal the July 10, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
           d1217                                                               Clerk